The plaintiff in error, William Frederick, was convicted at the July, 1911, term of the county court of Craig county, on two charges of selling intoxicating liquor, and his punishment in each fixed at a fine of fifty dollars and confinement in the county jail for a period of thirty days. The appeals were filed in this court on September 12, 1911. No briefs have been filed and no appearance made for oral argument. The Attorney General has moved for an affirmation for want of prosecution under rule 4. The motion is sustained, and the judgments of the trial court are affirmed.